DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/29/2022.

Information Disclosure Statement
The IDS filed on 02/10/2021 has been considered and made of record.

Oath/Declaration
The oath/declaration filed on 02/10/2021 is acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lebo et al. [US 2014/0268597] in view of Alan [GB2178909].
Regarding claim 1, Lebo et al., disclose a submersible control system (figures 1-14), comprising: 
a control panel (figures 10-14) having:
a frame (31/55, figures 10-14) for housing electronic components (74, figures 10-14) said frame having a connection opening (65/66/67, figures 10-14) for wiring required for an electrical connection to the electrical components;
an outer door (34, figures 10-14) attached to said frame for being water-tight to said frame in a closed position thereof (figures 8-9, paragraph 0049); and
a conduit ( 68/69/70, figures 10-14) sealed for being water-tight with respect to said connection opening. 
Lebo et al., disclose the claimed invention except for the conduit being filled with an epoxy for water-tight sealing an interior of the conduit to the wiring fed through the conduit.
Alan discloses a conduit (12 & 13 & 21, figures 1-2) holding a plurality of cables therein (26, figures 1-2), wherein the conduit is filled with an epoxy (27, figures 1-2) for water-tight sealing an interior of the conduit to the wiring fed through the conduit.
	It would have been to one of ordinary skill in the art at the time the invention was made to fill epoxy within the conduit of Lebo et al., as suggested by Alan, for the purpose of providing water-tight leaking following the cables within the conduit of the control panel.
 Regarding claim 2,  Lebo et al., in view of Alan, disclose wherein the connection opening has a hub (11C, figures 1-2 of Alan) being threaded onto the frame (10, figures 1-2) and the conduit has a threaded connection to the hub (15, figures 1-2 of Alan).
Lebo et al., in view of Alan, disclose the claimed invention except for the hub being welded onto the opening of the frame.
Official notice is taken that it is well known to weld or solder an element to a frame instead of using a threaded nut for the benefit of providing permanently connection.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to weld the hub onto the frame instead of using a threaded hub, of Lebo et al., in view of Alan, for the purpose of providing permanently connection between the hub and the frame of the control panel.
Regarding claim 6, Lebo et al., in view of Alan, disclose an inner door (58, figures 10-14) disposed inside the control panel, the inner door dividing an interior of said control panel and defining an area behind said inner door for isolating high-voltage components (80, figure 14) of the control panel.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lebo et al., in view of Alan, as applied to claim 1 above, and further in view of Klosin et al. [US 4,924,038].
Regarding claim 3, Lebo et al., in view of Alan, disclose the claimed invention except for a porous material disposed in the conduit at a bottom end of the conduit, the porous material defining a damper for preventing the epoxy from flowing out of the conduit during filling of the epoxy into the conduit.
	Klosin et al., disclose a cable sealing assembly (figures 9-10) comprising at least one cables (33, figure 9) being inserted within a conduit (41, figure 9), a sealed material (37, figures 9-10) disposed in the conduit at one end of the conduit, and the sealed material provides a damper of the cables within the conduit.
	It would have been to one of ordinary skill in the art at the time the invention was made to add a damper at one end of the conduit of Alan and used with the control panel of Lebo et al., as suggested by Klosin et al., for purpose of providing conduit fill limitation at the cable connection.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lebo et al., in view of Alan, and Klosin et al., as applied to claim 3 above, and further in view of Vasilios Toutountzis [WO 9947763].
Regarding claims 4-5, Lebo et al., in view of Alan and Klosin et al., disclose the claimed invention except for wherein the porous material is a sponge that engages an inside diameter of the conduit, and wherein the sponge has material properties configured to allow the wires to be pierced through the sponge.
	Vasilios Toutoutzis discloses a sealing apparatus (figures 1-2) comprising at least one cable (15, figures 1-2) being inserted within a conduit (13, figures 1-2), wherein one end of the conduit is filled with a sponge material (11 & 19, figures 1-2) that engages an inside diameter of the conduit , and wherein the sponge has material properties configured to allow the wires to be pierced through the sponge.
	It would have been to one of ordinary skill in the art at the time the invention was made to use the sponge material to fill at one end of the conduit of Lebo et al., in view of Alan and Klosin et al., as suggested by Vasilios Toutoutzis, for the purpose of enabling the cable inserted therethrough the sponge material and providing completely seal the end of the conduit of the control panel.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lebo et al., in view of Alan, as applied to claim 6 above, and further in view of Kochackis [US 4,350,032].
Regarding claim 7, Lebo et al., in view of Alan, disclose the claimed invention except for rails disposed on a sidewall of the frame, the rails adjustably mounting the inner door in a front to back direction of the control panel.
	Kochackis discloses an apparatus (10, figures 1-3) comprising at least one hinged rail (22, figure 3) disposed on a sidewall of a frame (a left sidewall of the frame 16, figure 3), the at least one hinged rail may be adjustably mounted an interior door in a front to back direction of the apparatus.
	It would have been to one of ordinary skill in the art at the time the invention was made to use the hinged rail design of Kochackis within the frame of Lebo et al., in view of Alan, for the purpose of providing adjustable hinge of the inner door within the control panel. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Prentice, Mark E. discloses a waterproof bag; and 
[CN 213520711] discloses an adjustable inner door.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hung S. Bui/
Primary Examiner, Art Unit 2841